DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priorities
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2018-0118208, filed on 10/04/2018.
Information Disclosure Statement
The information disclosure statement filed 03/09/2022 has been acknowledged and considered by the examiner. An initialed copy of the PTO-1449 is included in this correspondence.
Non-Statutory Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,3-10, 12-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 11,277,576 in view of Hunter et al. (US Pub 2018/0053486 A1). 
Present application
Patent No. 11,277,576
Claim 1: An electronic apparatus comprising: 

an optical sensor; and 
a processor configured to: identify, based on an infrared (IR) signal having a signal section corresponding to a user key input and an idle section repeated on a predetermined cycle, an operation cycle of the optical sensor to be shorter than the idle section and to have at least a minimal length needed for the optical sensor to detect light according to a purpose for which the optical sensor is to be used and to obtain a detection value corresponding to the detected light, 
control the optical sensor to repetitively perform a detection operation based on the identified operation cycle, 











identify whether a first section of the operation cycle has a first detection value lower than a second detection value of a second section of the operation cycle by a predefined degree, and based on identifying that the first section has the first detection value lower than the second detection value of the second section by the predefined degree, perform an operation based on the identified first detection value.
Claim 1: A display apparatus comprising: 
a display; 
an optical sensor; and 
at least one processor configured to: identify, based on an infrared (IR) signal having a signal section corresponding to a user key input and an idle section repeated on a predetermined cycle, an operation cycle of the optical sensor that is shorter than or equal to half of the idle section and has at least a minimal length needed for the optical sensor to detect light according to a purpose for which the optical sensor is to be used and to obtain a detection value corresponding to the detected light, 
control the optical sensor to switch to the identified operation cycle from a previous operation cycle of the optical sensor, and to repetitively perform a detection operation based on the identified operation cycle, wherein the previous operation cycle of the optical sensor is longer than the idle section, select a detection value from among a plurality of detection values which are obtained on the identified operation cycle in the detection operation, wherein the selected detection value corresponds to the idle section of the IR signal, and perform a predetermined operation based on the selected detection value.
Claim 3: The electronic apparatus according to claim 1, wherein the processor is configured to identify the operation cycle to be shorter than or equal to half of the idle section.
Claim 1: 
... an operation cycle of the optical sensor that is shorter than or equal to half of the idle section...
Claim 10: A method of controlling an electronic apparatus including an optical sensor, comprising: identifying, based on an infrared (IR) signal having a signal section corresponding to a user key input and an idle section repeated on a predetermined cycle, an operation cycle of the optical sensor to be shorter than the idle section and to have at least a minimal length needed for the optical sensor to detect light according to a purpose for which the optical sensor is to be used and to obtain a detection value corresponding to the detected light; controlling the optical sensor to repetitively perform a detection operation based on the identified operation cycle; identifying whether a first section of the operation cycle has a first detection value lower than a second detection value of a second section of the operation cycle by a predefined degree; and based on identifying that the first section has the first detection value lower than the second detection value of the second section by the predefined degree, performing an operation based on the identified first detection value.
Claim 9: A method comprising: by a display apparatus including an optical sensor, identifying, based on an infrared (IR) signal having a signal section corresponding to a user key input and an idle section repeated on a predetermined cycle, an operation cycle of the optical sensor that is shorter than or equal to half of the idle section and has at least a minimal length needed for the optical sensor to detect light according to a purpose for which the optical sensor is to be used and to obtain a detection value corresponding to the detected light; controlling the optical sensor to switch to the identified operation cycle from a previous operation cycle of the optical sensor, and to repetitively perform a detection operation based on the identified operation cycle, wherein the previous operation cycle of the optical sensor is longer than the idle section; selecting a detection value from among a plurality of detection values which are obtained on the identified operation cycle in the detection operation, wherein the selected detection value corresponds to the idle section of the IR signal, and performing a predetermined operation based on the selected detection value.
Claim 12: The method according to claim 10, wherein the identifying of the operation cycle comprises identifying the operation cycle to be shorter than or equal to half of the idle section.
Claim 9: ... an operation cycle of the optical sensor that is shorter than or equal to half of the idle section...


	Claims 1,9 of the patent No. 11,277,576 does not recite “identify whether a first section of the operation cycle has a first detection value lower than a second detection value of a second section of the operation cycle by a predefined degree, and based on identifying that the first section has the first detection value lower than the second detection value of the second section by the predefined degree, perform an operation based on the identified first detection value”.
	Hunter teaches “identify whether a first section of the operation cycle has a first detection value lower than a second detection value of a second section of the operation cycle by a predefined degree, and based on identifying that the first section has the first detection value lower than the second detection value of the second section by the predefined degree, perform an operation based on the identified first detection value” (Figs.11A,11B, para. [0098], Hunter discloses a method of automatically controlling brightness of a display in according to ambient light. In particular, if a change in ambient light is an increase greater than a predetermined amount, the brightness can be increased in response. In other words, a first ambient light value is lower than a second ambient light value by a predetermined amount, the brightness is increased in response).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include the teaching of Hunter of automatically adjusting brightness in according to an increase by a predetermined amount of ambient light into claims 1,9 of the Patent No. 11,277,576. The motivation would have been in order to improve the visibility of the display under different ambient light levels.
	Claims 4-9 and 13-19 are rejected as being same limitations to claims 3-8 and 13-18 of US Patent  No. 11,277,576.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,2,10,11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 Claim 1 recites “identify whether a first section of the operation cycle has a first detection value lower than a second detection value of a second section of the operation cycle by a predefined degree, and based on identifying that the first section has the first detection value lower than the second detection value of the second section by the predefined degree, perform an operation based on the identified first detection value”. Claim 2 recites “the first section is temporally between the second section and a third section having a third detection value, in the operation cycle, and based on identifying that a first difference and a second difference are higher than the predefined degree, the first difference being a difference between the first detection value and the second detection value, and the second difference being a difference between the first detection value and the third detection value, the processor is configured to perform the operation”. However, these features are not disclosed in the specification. More specifically, the specification only discloses a method of selecting a detection value by comparing a detection value among a plurality of detection values with a predetermined value (Step S703, Fig.7). In other words, the specification does not disclose/suggest comparing a difference between a first detection value and a second detection value of an operation cycle with a predefined degree to perform an operation as recited in claim 1. In addition, the specification does not disclose/suggest comparing a first difference and a second difference with the predefined degree to perform the operation as recited in claim 2.
Claims 3-9,12-18 are rejected as being dependent on the base claims 1,10.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,4,5,10,13,14 are rejected under 35 U.S.C. 103 as being unpatentable over Mahowald (US Pub 2010/0072351 A1) in view of Holenarsipur et al. (US Pub 2019/0080668 A1) and Hunter et al. (US Pub 2018/0053486 A1).
Regarding claim 1; Mahowald teaches an electronic apparatus (an electronic device 1, Fig.1) comprising: 
an optical sensor (an ambient light sensor 16); and 
a processor (a processor 26) configured to: 
identify, based on an infrared (IR) signal having a signal section corresponding to a user key input ([0026], Fig.1, an Infrared remote control comprises an IR light source 15. The IR remote control would generate an infrared signal corresponding to a user key input. The electronic device comprises an infrared sensor 18 configured to detect IR light from the IR light source 15. That is, when a key is activated, the IR remote control generates IR light having a signal section. ALS module 10 is configured to block a potentially erroneous value of electronic signal 21. More specifically, [0030], ALU 214 may receive a blocking signal via electronic signal 23 from the infrared sensor 18 if the intensity of IR light exceeds a threshold amount. Electronic signal 23 blocks the ALU 214 from transmitting a potentially erroneous signal via electronic signal 21); 
perform an operation based on the detection value ([0002 and 0026], the ambient light sensor detects ambient light to support a variety of control functions, such as to adjust keyboard backlighting or display brightness).
Mahowald does not teach identifying, based on an infrared (IR) signal having a signal section and an idle section repeated on a predetermined cycle, an operation cycle of the optical sensor that is shorter than the idle section and has at least a minimal length needed for the optical sensor to detect light according to a purpose for which the optical sensor is to be used and to obtain a detection value corresponding to the detected light, and control the optical sensor to repetitively perform a detection operation based on the identified operation cycle.

    PNG
    media_image1.png
    189
    1326
    media_image1.png
    Greyscale


    PNG
    media_image1.png
    189
    1326
    media_image1.png
    Greyscale

Holenarsipur teaches identifying, based on an infrared (IR) signal having a signal section and an idle section repeated on a predetermined cycle (Fig.17, IR signal 200 having a signal section and an idle section repeated on a predetermined cycle, for example, from a time t1 to t2), an operation cycle of the optical sensor that is shorter than the idle section (Figs.16-18, [0068-0071], an operation cycle of ALS is shorter than an idle section of IR signal. In other words, a falling edge (time tb, Fig.18) of ALS signal is before a rising edge of IR signal (time tc). A rising edge (time tf) of the ALS signal is after a falling edge (time te) of the IR signal) and has at least a minimal length needed for the optical sensor to detect light according to a purpose for which the optical sensor is to be used and to obtain a detection value corresponding to the detected light (it is understood that the length of the signal section of the ALS would be sufficient to detect ambient light), and control the optical sensor to repetitively perform a detection operation based on the identified operation cycle (see Figs.16 and 17, the detection of ambient light (ALS signal 200) is repetitively performed based on the operation cycle of the IR signal 200).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of Mahowald of controlling the electronic device to detect ambient light to include the method of Holenarsipur of detecting ambient light during an idle section of IR signal (i.e., IR signal at low level. The motivation would have been in order to improve the efficiency of the ambient light detection.
	Mahowald and Holenarsipur do not teach identify whether a first section of the operation cycle has a first detection value lower than a second detection value of a second section of the operation cycle by a predefined degree, and based on identifying that the first section has the first detection value lower than the second detection value of the second section by the predefined degree, perform an operation based on the identified first detection value.
	However, Hunter teaches identify whether a first section of the operation cycle has a first detection value lower than a second detection value of a second section of the operation cycle by a predefined degree, and based on identifying that the first section has the first detection value lower than the second detection value of the second section by the predefined degree, perform an operation based on the identified first detection value (Figs.11A,11B, para. [0098], Hunter discloses a method of automatically controlling brightness of a display in according to ambient light. In particular, if a change in ambient light is an increase greater than a predetermined amount, the brightness can be increased in response. In other words, a first ambient light value is lower than a second ambient light value by a predetermined amount, the brightness is increased in response).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of Mahowald and Holenarsipur to include the teaching of Hunter of automatically adjusting brightness in according to an increase by a predetermined amount of ambient light. The motivation would have been in order to improve the visibility of the display under different ambient light levels.
Regarding claim 4; Mahowald, Holenarsipur, and Hunter teach the electronic apparatus as discussed above. Mahowald further teaches an IR emitter configured to emit the IR signal (Fig.1, IR light 15).
Regarding claim 5; Mahowald, Holenarsipur, and Hunter teach the electronic apparatus as discussed above. Mahowald does not teach the processor is configured to identify the operation cycle based on the IR signal detected by the optical sensor.
	Holenarsipur teaches the processor is configured to identify the operation cycle based on the IR signal detected by the optical sensor (Fig.18, para. [0071], the ambient light sensor 30 becomes active (i.e., pausing ceases) at a time tf which is later than a time te (i.e., the end of an emission of the IR signal)). The motivation is the same as claim 1.
Regarding claim 10; Mahowald, Holenarsipur, and Hunter teach a method of controlling an electronic apparatus including an optical sensor, comprising: identifying, based on an infrared (IR) signal having a signal section corresponding to a user key input and an idle section repeated on a predetermined cycle, an operation cycle of the optical sensor to be shorter than the idle section and to have at least a minimal length needed for the optical sensor to detect light according to a purpose for which the optical sensor is to be used and to obtain a detection value corresponding to the detected light; controlling the optical sensor to repetitively perform a detection operation based on the identified operation cycle; identifying whether a first section of the operation cycle has a first detection value lower than a second detection value of a second section of the operation cycle by a predefined degree; and based on identifying that the first section has the first detection value lower than the second detection value of the second section by the predefined degree, performing an operation based on the identified first detection value (similar to the analysis of claim 1).
Regarding claim 13; Mahowald, Holenarsipur, and Hunter teach the method of claim 10 as discussed above. The limitation of claim 13 is substantially similar to claim 4. Thus, claim 13 is rejected similar to the rejection of claim 4.
Regarding claim 14; Mahowald, Holenarsipur, and Hunter teach the method of claim 10 as discussed above. The limitation of claim 14 is substantially similar to claim 5. Thus, claim 14 is rejected similar to the rejection of claim 5.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN H TRUONG whose telephone number is (571)270-1630. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NGUYEN H TRUONG/Examiner, Art Unit 2691

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691